UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7472


CHARLES BYRD,

                 Petitioner - Appellant,

          v.

ROY COOPER,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02076-BO)


Submitted:    January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles     Byrd     seeks    to    appeal      the     district         court’s

order    dismissing       as     untimely    his        28   U.S.C.       §    2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Byrd has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny Byrd’s motion for release pending appeal as

moot, and dismiss the appeal.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

                                            2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3